DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 21-42 are pending. Claims 23-25, 32-34, 37-39, 41 and 42 are withdrawn. Claims 21, 22, 26-31, 35, 36 and 40 are presented for examination.

Election/Restrictions
Claims 23-25, 32-34, 37-39, 41 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/31/2021.
Applicant's election with traverse of claims 21, 22, 26-31, 35, 36 and 40 in the reply filed on 3/31/2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because the article claims require additional features than just the coating composition and would necessitate additional searches for those features.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 21, 22, 26, 28, 29 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fulmer (U.S. Pat. No. 4254177).

I.	Regarding claims 21, 22, 26, 28 and 31, Fulmer teaches an aqueous slurry coating composition comprising: 52% alumina trihydrate (Example 1, column 10, lines 35-47); 0.77% amphiphilic organic surfactant (the combination of Pluronic L-64 and FC 170C, see Example 1, column 10, lines 35-47 and column 8, lines 18-34, note that 0.77% is considered to read upon “about 1% as claimed”); 0.14% suspending agent (the Natrosol 250HH, see Example 1, column 10, lines 35-47 and column 7, line 67-column 8, line 10) and 35% water (Example 1, column 10, lines 35-47, which provides a solids content as claimed in claim 22). Fulmer teaches all the critical limitations of claims 21, 22, 26 and 28; therefore, Fulmer anticipates the claims.

II.	Regarding claim 29, Fulmer teaches an identical emulsion to that claimed in claim 28; therefore, the emulsion is inherently expected to be stable for at least 1 week as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 27 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulmer.

I.	Regarding claim 27, Fulmer teaches all the limitations of claim 26 (see above) including the composition having a water content as claimed (Example 1, column 10, lines 35-47), but fails to explicitly teach the composition having a viscosity as claimed. However, viscosity is a result-effective variable that will alter the coatability of the composition. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the 

II.	Regarding claim 35, Fulmer teaches a coating composition comprising: 52% alumina trihydrate (Example 1, column 10, lines 35-47); amphiphilic organic surfactant (the combination of Pluronic L-64 and FC 170C, see Example 1, column 10, lines 35-47 and column 8, lines 18-34, note that 0.77% is considered to read upon “about 1% as claimed”); suspending agent (the Natrosol 250HH, see Example 1, column 10, lines 35-47 and column 7, line 67-column 8, line 10) and 35% water (Example 1, column 10, lines 35-47). Fulmer fails to specifically teach the amphiphilic compound in an amount of 2-4% and the suspension agent in an amount of 0.2-2%. 
	However, Fulmer does teach that the surfactant (which is an amphiphilic compound) may be present in a range of 0.01-2% and the suspending agent may be present in a range of 0.1-2% (column 7, lines 62-66). Furthermore, overlapping ranges are prima facie evidence of obviousness.

Allowable Subject Matter
3.	Claims 30, 36 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the compositions of claims 30, 36 and 40. In particular, the prior art fails to teach the combination of an inorganic flame retardant and the specific amphiphilic compounds and suspension agents as claimed. Therefore, claims 30, 36 and .

Conclusion
Claims 21-42 are pending. 
Claims 23-25, 32-34, 37-39, 41 and 42 are withdrawn. 
Claims 30, 36 and 40 are objected to.
Claims 21, 22, 26-29, 31 and 35 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ROBERT S WALTERS JR/
May 21, 2021Primary Examiner, Art Unit 1796